ONotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant arguments on pages 5-9 of applicant argument form are the basis for the examiner allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
The application has been amended as follows: 
1.	(Currently Amended)  A trailer sideswipe avoidance system for a vehicle towing a trailer in a forward direction, comprising:
	a sensor system configured to detect objects in an operating environment of the vehicle; and
	a controller configured to process information received from the sensor system to determine whether an object detected in the operating environment of the vehicle is in a travel path of the forwardly towed trailer as the vehicle turns by determining whether an inner trailer boundary line intersects a virtual circle having a center point at a trailer turn center and a radius equal to the distance from the trailer turn center to the object, wherein the controller is further configured to prompt one or more vehicle systems to execute a sideswipe avoidance measure based on a determination that the object is in the travel path of the forwardly towed trailer. 



	a sensor system configured to detect objects in an operating environment of the vehicle; and
	a controller receiving inputs from the sensor system and configured to:
		determine a travel path of the forwardly towed trailer as the vehicle turns;
determine whether an object detected in the operating environment of the vehicle is in the travel path of the forwardly towed trailer by determining whether an inner trailer boundary line intersects a virtual circle having a center point at a trailer turn center and a radius equal to the distance from the trailer turn center to the object; 
		determine a time until sideswiping of the object with the forwardly towed trailer;
		compare the time until sideswiping with a threshold time value; and
	prompt one or more vehicle systems to execute a sideswipe avoidance measure when the time until sideswiping is less than the threshold time value. 


15.	(Currently Amended)  The method of claim 14, wherein the inner trailer boundary line extends between a first point and a second point, the first point is located proximate to an intersection between an inner side of the trailer and a line running along the axis of a trailer axle, and the second point is displaced from the first point a distance generally equal to the length of the trailer wheel base in the trailer forward direction substantially parallel to a longitudinal centerline of the trailer, wherein the inner side of the trailer corresponds with a turning direction of the vehicle and the inner trailer boundary line is distanced from the longitudinal centerline of the trailer by at least the distance of the inner side of the trailer from the longitudinal centerline of the trailer in a direction parallel to the axis of the trailer axle. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664